Citation Nr: 1044232	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-13 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to accrued benefits.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1310 based on a service-
connected cause of death.

3.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to September 
1973.  He died in May 2005.  The appellant claims as his 
surviving child.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issues involving entitlement to DIC benefits are addressed in 
the REMAND below, and are therein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDING OF FACT

The appellant did not file an application for accrued benefits 
within a year of the Veteran's death.  


CONCLUSION OF LAW

The claim seeking accrued benefits lacks legal merit.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Certain periodic monetary benefits to which a veteran was 
entitled at death, or those based on evidence in a veteran's 
claims folder at the date of death, shall be paid to certain 
named beneficiaries, ordinarily a veteran's spouse, children or 
dependent parents.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

To be entitled to accrued benefits, a claimant must show that a 
veteran was entitled to the periodic monetary benefits at death, 
under existing ratings or decisions, or those benefits based on 
evidence in the file at date of death, and due and unpaid.  
38 U.S.C. § 5121(a); Quiamco v. Brown, 6 Vet. App. 304, 307 
(1994).

Although a claim for accrued benefits is related to a claim made 
by a veteran during his lifetime for VA benefits, entitlement to 
accrued benefits is predicated upon a separate application for 
accrued benefits filed within one year after the Veteran's death.  
Pursuant to 38 U.S.C. § 5121(c), an application for accrued 
benefits must be filed within one year after the date of a 
veteran's death.  See 38 C.F.R. § 3.1000(c).

In the absence of a claim for accrued benefits filed within one 
year of the entitled payee's death, of a pending claim at the 
time of the payee's death, or of entitlement on the basis of an 
existing rating decision, the law provides no basis for 
entitlement to accrued benefits.

Here, the Veteran filed claims for hepatitis C and "Agent 
Orange," which were denied in a December 2004 rating decision.  
He died in May 2005.  The appellant had until May 2006 to file a 
claim for accrued benefits on the hepatitis C and Agent Orange 
claims.   The application for DIC benefits and accrued benefits 
was not received until August 2006, more than one year after his 
death.  

As the appellant filed her claim more than a year after the 
Veteran's death, the Board finds that this case is one in which 
the law is dispositive and that the claim must be denied on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010)) redefined VA's duty to assist in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

In some cases, however, the VCAA need not be considered because 
the issue presented is solely one of statutory interpretation or 
the claim is barred as a matter of law.  See Smith v. Gober, 14 
Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. 
§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of 
law, entitlement to the benefit claimed cannot be established); 
38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue 
assistance with regard to a claim requesting a benefit to which 
the claimant is not entitled as a matter of law).  

Here, as discussed above, the facts are not in dispute and 
resolution of the claim is wholly dependent on interpretation of 
applicable law and regulations.  The VCAA is therefore 
inapplicable and need not be considered.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

The claim for accrued benefits is denied. 


REMAND

With respect to the remaining claims for DIC benefits, the record 
shows that the appellant was issued a due process letter under 
the Veterans Claims Assistance Act of 2000 (VCAA) in November 
2006; however, a review of that letter discloses that it does not 
provide the notice required.  

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), the Veterans Claims Court 
held, inter alia, that in the context of a claim for service 
connection for the cause of a veteran's death for the purpose of 
DIC benefits, the VCAA notice must include: (1) a statement of 
the disabilities, if any, for which a veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected disability; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a disability not yet service 
connected.  Id. at 352-53.  

In this case, the appellant has not been afforded adequate 
notice.  Specifically, the November 2006 letter simply stated 
that the evidence must show that the Veteran died while on active 
duty or that he died from a service-connected injury or disease.  
She was not provided a statement of disabilities for which he was 
service-connected at the time of death, was not provided an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
disability, and was not provided an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
disability not yet service connected.  

In addition, the Board notes that the January 2007 rating 
decision on appeal involved four distinct issues: eligibility to 
Dependents' Educational Assistance, entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1310, entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, and entitlement to accrued 
benefits.  While only the first three issues were enumerated, the 
issue of entitlement to accrued benefits was discussed and 
decided within the § 1310 cause of death discussion.  The 
appellant's notice of disagreement specified the "Denial of DIC 
Benefits and Accrued Benefits."  However, the statement of the 
case omitted the issue of entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement is 
filed, but a statement of the case has not been issued, the Board 
must remand the claim to the agency of original jurisdiction 
(AOJ) to direct that a statement of the case be issued.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all notification and 
development action required by the VCAA is 
completed.  The VCAA notice must specifically 
include: (1) a statement of the disabilities 
for which the Veteran was service connected; 
(2) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a service-connected 
disability; and (3) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on disability 
not yet service connected.  Hupp, 21 Vet. 
App. at 352-53.

2.  Issue a statement of the case pertaining 
to the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, and in 
connection therewith, provide the appellant 
with appropriate notice of her appellate 
rights.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


